ACCEPTED
                                                  6470                                                    04-15-00714-CV
                                                                                        Filed 11/10/2015 11:59:17   AM
                                                                                           FOURTH COURT      OF APPEALS
                                                                                                       Dora Castanon
                                                                                                   SAN ANTONIO,      TEXAS
                                                                                                         District Clerk
                                                                                                   11/13/2015
                                                                                                        County,12:02:55
                                                                                                                 Texas PM
                                       04-15-00714-CV                                           Zapata
                                                                                                           KEITH HOTTLE
                                                                                                                     CLERK

                                          CAUSE NO. 6,470

BETSY MECOM, DONALD R.                             §                   IN THE DISTRICT COURT OF
                                                                                      FILED IN
MULLINS, JR., LANNIE LOUISE                        §                           4th COURT OF APPEALS
MECOM, MARK HARVEY MULLINS                         §                            SAN ANTONIO, TEXAS
and WAHATOYA, LTD.,                                §                          11/13/2015 12:02:55 PM
           Plaintiffs,                             §                             KEITH E. HOTTLE
                                                   §                                   Clerk
vs.                                                §                      49TH JUDICIAL DISTRICT
                                                   §
                                                   §
WESTPORT OIL & GAS COMPANY,                        §
L.P. n/k/a KERR-MCGEE OIL & GAS                    §
ONSHORE, L.P.,                                     §
              Defendant.                           §                      ZAPATA COUNTY, TEXAS

                              DEFENDANT’S NOTICE OF APPEAL

           Defendant Westport Oil & Gas Company, L.P. n/k/a Kerr-McGee Oil & Gas Onshore,

  L.P. (“Defendant”), hereby gives notice that it desires to appeal from the Final Judgment, signed

  by the Court on August 31, 2015, to the Fourth Court of Appeals of Texas at San Antonio. In

  addition Defendant appeals (a) all rulings and orders leading up to the Final Judgment that were

  in any way adverse to Defendant, including without limitation any adverse orders and rulings

  made by Court prior to trial, during trial, or after the jury’s verdict but before entry of Final

  Judgment; and (b) the Court’s adverse rulings and orders, made after entry of Final Judgment,

  including without limitation the Court’s November 9, 2015 order denying Defendant’s motion

  for new trial, for remittitur, and to modify, correct and/or reform the judgment.




                                                   1



  MHDocs 6660625_1 15224.1
                                  Respectfully submitted,

                                  MUNSCH HARDT KOPF & HARR PC


                                  By:    /s/ D. Mitchell McFarland
                                           D. Mitchell McFarland
                                           State Bar No. 13597700
                                           Carrie Schadle
                                           State Bar No. 24051618
                                           700 Milam, Suite 2700
                                           Houston, Texas 77002
                                           Telephone: (713) 222-1470
                                           Facsimile: (713) 222-5894
                                           mmfarland@munsch.com
                                           cschadle@munsch.com

                                  CAMPERO & ASSOCIATES, P.C.

                                          ADOLFO CAMPERO, JR.
                                          State Bar No. 00793454
                                          315 Calle Del Norte, Suite 207
                                          Laredo, Texas 78041
                                          Telephone: (956) 796-0330
                                          Facsimile: (956) 796-0399
                                          acampero@camperolaw.com

                                  SAMORA LAW FIRM

                                          Gwen J. Samora
                                          State Bar No. 00784899
                                          4210 Oberlin Street
                                          Houston, Texas 77005
                                          Telephone: (832) 646-3537
                                          gwen@samorafirm.com

         ATTORNEYS FOR DEFENDANT WESTPORT OIL & GAS COMPANY, L.P.
                 N/K/A KERR-MCGEE OIL & GAS ONSHORE, L.P.




                                     2



MHDocs 6660625_1 15224.1
                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been sent via
electronic service and via email on this 10th day of November, 2015, to the following counsel of
record:


         Email to mjones@jonesgill.com               Email to cwehmeyer@smwenergylaw.com
         Michael D. Jones                            Corey Wehmeyer
         Jones Gill LLP                              Santoyo Moore Wehmeyer P.C.
         6363 Woodway, Suite 1100                    1020 N.E. Loop 410 , Suite 320
         Houston, Texas 77057                        San Antonio, TX 78209




                                                   /s/ D. Mitchell McFarland
                                                     D. Mitchell McFarland




                                               3



MHDocs 6660625_1 15224.1